in re dear internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-genin-138957-03 date date request to make a late sec_179 election this letter is in response to your letters dated date and date to the commissioner of internal revenue requesting permission to make a late election under sec_179 of the internal_revenue_code for certain property on your federal_income_tax return filed on date in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2003_1 2003_1_irb_1 a copy of selected selections of revproc_2003_1 has been enclosed for your reference we hope that you find the following general information to be helpful we are enclosing a copy of sec_179 of the code and the regulations under that section sec_1_179-5 of the income_tax regulations provides that the election under sec_179 to claim a sec_179 expense deduction for sec_179 property shall be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year thus the request to make a late sec_179 election for certain property is a request for an extension of time to make an election under sec_179 for that property this request for an extension of time to make a regulatory election must meet the requirements of sec_301_9100-3 of the regulations we are also enclosing a copy of sec_301_9100-3 under sec_301_9100-3 requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government because the election under sec_179 is an accounting_method election sec_301_9100-3 special rules for accounting_method genin-138957-03 regulatory elections should be of particular interest under sec_301_9100-3 the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances emphasis added sec_301_9100-3 provides that a request under sec_301_9100-3 is a request for a ruling letter further we wish to note that the running of any applicable_period of limitations is not suspended for the period during which a sec_301 request has been filed and that if the period of limitation on assessment under sec_6501 of the code for the taxable_year in which an election should have been made or any taxable_year that would have been affected by the election had it been timely made will expire before receipt of a sec_301 letter_ruling the service will not ordinarily issue a sec_301 ruling therefore a taxpayer must secure a consent under sec_6501 to extend the period of limitation on assessment note that the filing of a claim_for_refund under sec_6511 does not extend the period of limitation on assessment see sec_5 of revproc_2003_1 revproc_2003_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2003_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2003_1 if you should decide to request a private_letter_ruling section of revproc_2003_1 provides information as to where to send the request also as we have noted above section of revproc_2003_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2003_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours enclosures charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
